DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-4 and 6-18 are currently pending and prosecuted.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 November 2021 has been entered.
Response to Arguments
Applicant’s arguments, see Remarks, filed 29 November 2021, with respect to the rejection(s) of claim(s) 1-4 and 6-18 under 35 USC 112 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 6, 12 and 14 recites the limitation "predetermined illumination" in each claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the controllable spatial light modulator" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1-4 and 6-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, Claims 1 and 15 each contain the limitation “generating the light intensity distribution in a light source image plane, in which the object is located, by a display device, where a viewing window is used as the light intensity distribution in the light source image plane or as a light source image.” It is unclear to the Examiner whether the display is generating the light intensity distribution in a light source image plane or whether the viewing window is used as the light intensity distribution in the light source image plane. It appears both of these separate and distinct elements are performing the same function within the same limitation. Additionally, it is unclear to the Examiner whether the viewing window is used as the light intensity distribution in the light source image plane or as the light source image. Those are separate and distinct aspects of the invention as the light source image is generated by the display device. It is unclear to the Examiner whether the viewing window is intended to be more like a transparent screen to project the light intensity distribution or whether it is considered the display panel, as that would make it the light source image. 
Thus, Claims 1 and 15 are considered indefinite. Further, Claims 2-4, 6-14 and 16-18 are similarly considered indefinite due to their dependence on Claims 1 or 15.
Additionally, Claims 4, 6, 12 and 14 contain the limitation “predetermined illumination” in the claims. It is unclear to the Examiner how the device would be able to predetermine the illumination of the various elements in accordance with the claimed invention. Applicant has not provided any argument or clarification with respect to how the predetermining illumination is accomplished and none can be found within the applicant’s original disclosure.
Thus, Claims 4, 6, 12 and 14 are considered indefinite. Similarly, Claims 7-8 and 10 are considered indefinite due to their dependency on Claim 6.
Appropriate clarification is required for a thorough search and comparison with the prior art. As such, claims 1-4 and 6-18 will not be further considered with respect to the prior art because the scope of the claim language is not presented in a manner that see MPEP 2143.03, In re Wilson, 424 F.2d 1382, 165 USPQ 494 (CCPA 1970) (if no reasonably definite meaning can be ascribed to certain claim language, the claim is indefinite, not obvious) and In re Steele, 305 F.2d 859,134 USPQ 292 (CCPA 1962) (it is improper to rely on speculative assumptions regarding the meaning of a claim and then base a rejection under 35 U.S.C. 103 on these assumptions)).
The Examiner’s rationale in not providing a prior art rejection is based at least partly on MPEP 2173.06 (II), which states in part: “Second, where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”
As such, for the above reasons, Claims 1-4 and 6-18 are considered indefinite.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN T REED whose telephone number is (571)272-7234. The examiner can normally be reached M-F: 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN T. REED
Primary Examiner
Art Unit 2627



/Stephen T. Reed/Primary Examiner, Art Unit 2627